DETAILED ACTION
This action is in response to an amendment filed 12/18/20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/22/20, 10/1/20, 10/26/20, and 12/9/20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-22, 26-29, and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-19 and 22 of copending Application No. 16/541,142 (reference application). 
Claim 19 of the instant application corresponds with claims 17-19 of the ‘142 application.
Claim 20 of the instant application corresponds with claims 17-19 of the ‘142 application.
Claim 21 of the instant application corresponds with claims 17-19 of the ‘142 application.
Claim 22 of the instant application corresponds with claim 22 of the ‘142 application.
Claim 26 of the instant application corresponds with claims 17-19 of the ‘142 application.
Claim 27 of the instant application corresponds with claims 17-19 of the ‘142 application.
Claim 28 of the instant application corresponds with claims 17-19 of the ‘142 application.
Claim 29 of the instant application corresponds with claims 22 of the ‘142 application.
Claim 33 of the instant application corresponds with claims 17-19 of the ‘142 application.
Claim 34 of the instant application corresponds with claims 17-19 of the ‘142 application.
Claim 35 of the instant application corresponds with claims 17-19 of the ‘142 application.
Claim 36 of the instant application corresponds with claim 22 of the ‘142 application.
Claims 23, 30, and 37  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of copending Application No. 16/541,142 as applied to claims 19, 26, and 33 and further in view of Goda et al. (U.S. 2018/0374860 A1; “Goda”). 
Claim 23 generally corresponds with claims 17-19 of the ‘142 patent.  Yet, claims 17-19 of the ‘142 patent do not disclose the gate-to-gate dielectric layer fills up the space between adjacent conductor layers.  However, Goda discloses a gate-to-gate dielectric (32, 36, 49, Fig. 1) filling up space between adjacent conductor layers (28, 30, Fig. 1).  This has the advantage of increasing charge blocking.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 17-19 of the ‘142 patent with the gate-to-gate dielectric layer filling up space between adjacent conductor layers, as taught by Goda, so as to enhance device performance.
Claims 24 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of copending Application No. 16/541,142 as applied to claims 19 and 26, respectively, and further in view of Kanamori et al. (U.S. 2018/0033799 A1; “Kanamori”).
Claims 24 and 31 generally correspond with claims 17-19 of the ‘142 patent.  Yet, claims 17-19 of the ‘142 patent do not disclose details of the semiconductor channel.  However, Kanamori discloses along a radial direction from a sidewall to a center, the semiconductor channel (300, Fig. 3) comprises a blocking layer, the memory layer over the blocking layer, a tunneling layer over the memory layer, a semiconductor layer over the tunneling layer, and a dielectric core over the semiconductor layer ([0041]-[0043]; Fig. 3).  This has the advantage of forming a semiconductor channel for use in a 3D memory device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have along a radial direction from a sidewall to a center, the semiconductor channel comprises a blocking layer, the memory layer over the blocking layer, a tunneling layer over the memory layer, a semiconductor layer over the tunneling layer, and a dielectric core over the semiconductor layer as taught by Kanamori, so as to form a semiconductor channel for use in a 3D memory device.
Claims 25, 32, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of copending Application No. 16/541,142 as applied to claims 19, 26, and 33.
Claims 25, 32, and 38 generally correspond with claims 17-19 of the ‘142 patent.  Yet, claims 17-19 of the ‘142 patent do not disclose the first memory portion and the second memory portion comprise a same material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select materials for the first memory portion and the second memory portion that are the same, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-38 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812